DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 13 is objected to because “transmitting data (a brightness information gray value of each pixel area)” should be changed to --transmitting 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is drawn to a “MINI LED backlight television picture adjusting program which is stored in the memory and may operate on the processor”, where ¶ 83 of applicant’s specification lists multiple examples of both an internal memory and an external memory, but neither defines the memory as “non-transitory” nor explicitly excludes “transitory” media (e.g. signals and/or waves) as form of “memory”.  While the claim is further drawn to “a smart television comprising a memory and a processor”, these limitations do not amount to substantially more than the “MINI LED backlight television picture adjusting program“.  The examiner recommends the following amendment to claim 14 to overcome this rejection: “a smart television, comprising: a non-transitory memory;…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamon (US 2012/0092388), in view of Nakanishi (US 2010/0110112).
•	Regarding claims 1 and 14, Kamon discloses a smart television and associated method (figure 2), comprising: 
a memory (element 9 in figure 2), 
a processor (element 19 in figure 2), and 
a MINI LED backlight television picture adjusting program which is stored in the memory and may operate on the processor (¶ 73), 
wherein the MINI LED backlight television picture adjusting program, when being executed by the processor, enables the processor to implement: 
receiving audio and video input (¶ 70), 
acquiring brightness information and color information of each pixel area of each frame of image through image analysis (¶s 79 and 100; where color and brightness information are inherently separate in the apparatus of figure 1 to enable elements 26 and 27 to be independently driven), and 
providing reference data for image display optimization (¶ 79); 
according to a relationship between frames of the image:
optimizing image display effect transition of previous frame and next frame (¶s 100-102), 
adjusting a refresh rate of backlight control to a preset multiple of image display (¶s 19 and 77); and 
outputting a bright and dark motion picture with uniform human-eye-perceived motion transition (¶s 81, 82, and 97), and 
¶ 101).
However, Kamon fails to disclose the step of pre-lightening the next frame of image at a same time.
	In the same field of endeavor, Nakanishi discloses the step of pre-lightening the next frame of image at a same time (¶s 182-185).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kamon according to the teachings of Nakanishi, for the purpose of preventing unnaturalness in a display by preventing the brightness in adjacent areas form changing steeply (¶ 185).
	Further regarding claim 14, it is noted that “[a] smart television” in the preamble of claim 14 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02.
•	Regarding claims 5, 6, 8, 9, and 11, Kamon, in view of Nakanishi, discloses everything claimed, as applied to claim 1.  Additionally, Kamon discloses where:
Claim 5:	the adjusting the refresh rate of backlight control to the preset multiple of image display and pre-lightening the next frame of image at the same time comprises: 
	in a motion picture, when two frames of images show a scene with an obvious brightness change, detecting an appearance position of the image (¶s 82 and 83); and 
	according to the appearance position of the image and a degree of the brightness changes of both images, adjusting the refresh rate of backlight control to a preset multiple of image display under the condition that the image display refresh rate is unchanged (¶s 82, 83, and 85), and 
	pre-lightening the next frame of image at the same time (Nakanishi, as found in the preceding rejection of claim 1).

	acquiring a brightness and a chromaticity of a first frame of image (¶s 79 and 100), 
	controlling backlight and display according to the brightness and chromaticity of the first frame of image (¶s 100 and 117; where it is well known that liquid crystal displays typically include both a backlight and a color filter layer and where the orientation of the liquid crystal molecules adjacent the various color filters causes varying brightness levels of the filtered light passing therethrough), and 
	reading a record chart (¶ 79); 
	judging whether the next frame of image has a change that is greater than a second threshold value (¶s 83-85), 
	if not, controlling backlight image display according to a brightness of a pixel area of an actual frame (¶ 100); and 
	if yes, reading a corresponding area and calculating a gray value (¶s 99 and 100), 
	controlling a refresh rate of backlight control to be increased by a preset multiple to pre-lighten an area [in which motion is detected] (¶s 79 and 90), and 
	controlling image display according to a normal grayscale of the next frame of image (¶s 99 and 100).
Claim 8:	before the outputting a bright and dark motion picture with uniform human-eye-perceived motion transition, the method further comprises: 
	performing black shielding on the picture by a current adjacent pixel bright field (see the following rejection of claim 9).
Claim 9:	the performing black shielding on the picture by the current adjacent pixel bright field comprises: 
	acquiring a brightness and a chromaticity of a first frame of image (¶s 79 and 100), 
	controlling backlight and display according to the brightness and chromaticity of the first frame of image (¶s 100 and 117, as explained in the preceding rejection of claim 6), and 
	reading a record chart (¶ 79); 
¶s 83-85), 
	if not, controlling backlight image display according to a brightness of a pixel area of an actual frame (¶ 100); and 
	if yes, reading a corresponding area and calculating a gray value (¶s 99 and 100), 
	turning off backlight for a change area of the next frame of image adjacent to the current frame of image (¶s 99 and 100), and 
	controlling image display according to a normal grayscale of the next frame of image (¶s 99 and 100).
Claim 11:	the preset multiple is greater than 2 (¶ 77).
However, Kamon fails to disclose the additional details of the pre-lightening the next frame of image
	In the same field of endeavor, Nakanishi discloses where:
Claim 6:	the pre-lightening the next frame of image comprises: 
	controlling a refresh rate of backlight control to be increased by a preset multiple to pre-lighten an area which is switched to bright when being dark and has a change greater than a third threshold value (¶s 182-185).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kamon according to the teachings of Nakanishi, for the purpose of preventing unnaturalness in a display by preventing the brightness in adjacent areas form changing steeply (¶ 185).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamon, in view of Nakanishi, and further in view of Lee et al (US 2006/0044472; hereinafter Lee).
•	Regarding claim 2, Kamon, in view of Nakanishi, discloses everything claimed, as applied to claim 1.  Additionally, Kamon discloses where the acquiring brightness information and color information of each pixel area of each frame of image through image analysis, and providing reference data for image display optimization comprises:  recording a corresponding area and calculating a gray value when a difference value of the two brightness values is greater than a first threshold value (¶ 100).  However, 
	In the same field of endeavor, Lee discloses where the acquiring brightness information and color information of each pixel area of each frame of image through image analysis, and providing reference data for image display optimization comprises: 
acquiring brightness information of a first frame of image and brightness information of a second frame of image, the first frame of image being adjacent to the second frame of image (¶s 36 and 45); and
comparing brightness values of pixel areas of the first frame of image and the second frame of image (¶s 36 and 45). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kamon, as modified by Nakanishi, according to the teachings of Lee, for the purpose of preventing deterioration of the brightness in a non-blurry areas of displayed images (¶ 45).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamon, in view of Nakanishi and Lee, and further in view of Hori et al (US 2001/0040924; hereinafter Hori).
•	Regarding claims 3 and 4, Kamon, in view of Nakanishi and Lee, discloses everything claimed, as applied to claim 2.  However, Kamon, in view of Nakanishi and Lee, fails to disclose the details of ending the method.
	In the same field of endeavor, Hori discloses where:
Claim 3:	after the comparing brightness values of pixel areas of the first frame of image and the second frame of image, the method further comprises: 
	when a difference value of the two brightness values is not greater than a first threshold value, whether the current frame is the last frame of image is directly judged (step S106C in figure 58 and ¶ 449); and 
	if yes, ending (figure 58 and ¶ 449), and 
figure 58 and ¶ 449).
Claim 4:	after the recording a corresponding area and calculating a gray value when a difference value of the two brightness values is greater than a first threshold value, the method further comprises: 
	judging whether the current frame is the last frame of image (step S106C in figure 58 and ¶ 449); and 
	if yes, ending (figure 58 and ¶ 449), and 
	if not, acquiring brightness information of the next frame of image and comparing brightness values of pixel areas of the adjacent two frames of images (figure 58 and ¶ 449).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kamon, as modified by Nakanishi and Lee, according to the teachings of Hori, for the purpose of determining when to record calculated image information on a storage medium (¶ 450).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamon, in view of Nakanishi, and further in view of Hori.
•	Regarding claims 7 and 10, Kamon, in view of Nakanishi, discloses everything claimed, as applied to claim 9.  However, Kamon, in view of Nakanishi, fails to disclose the details of ending the method.
	In the same field of endeavor, Hori discloses where:
Claim 7:	after the controlling image display according to the normal grayscale of the next frame of image, the method further comprises: 
	judging whether the current frame is the last frame of image (step S106C in figure 58 and ¶ 449), 	
	if yes, ending (figure 58 and ¶ 449), and 
figure 58 and ¶ 449).
Claim 10:	after the controlling image display according to the normal grayscale of the next frame of image, the method further comprises: 
	judging whether the current frame is the last frame of image (step S106C in figure 58 and ¶ 449), 
	if yes, ending (figure 58 and ¶ 449), and 
	if not, continuously judging whether the next frame of image has a change that is greater than a second threshold value (figure 58 and ¶ 449).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kamon, as modified by Nakanishi, according to the teachings of Hori, for the purpose of determining when to record calculated image information on a storage medium (¶ 450).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2013/0162908; hereinafter Son), in view of Mizuta (US 2009/0167194).
•	Regarding claim 12, Son discloses a device for adjusting a MINI LED backlight television picture (figure 17), the device comprising: 
a power supply system (at least element 470 in figure 17), 
an audio and video signal input port (inherent between elements 620 and 630 in figure 17 and ¶ 296), 
an image core analysis module (element 420(120) in figure 17 and ¶s 261 and 262), 
a memory (¶ 262), 
an image display processing module (element 420(120) in figure 17 and ¶s 261 and 262), 
a backlight control unit circuit (inherent in ¶ 264), 
a MINI LED driving circuit (inherent in ¶ 264) and a display screen (element 430 in figure 17 and ¶ 263), 
element 432 in figure 17 and ¶s 264 and 265); 
the audio and video signal input port is configured to provide an audio and video input interface (¶ 296); 
the image core analysis module is configured to analyze an image and acquire information of each frame of image (¶s 261 and 262);
the image display processing module is configured to improve the image and transmit the image to the T-CON board (¶s 261 and 262); and
the display screen is configured to display the adjusted final picture (¶ 263).
However, Son fails to disclose the additional details of a backlight.
	In the same field of endeavor, Mizuta discloses where the device further comprises:
an SPI communication interface (¶ 37), 
a backlight control unit circuit (element 61 in figure 1 and ¶s 36 and 37), 
a MINI LED driving circuit (element 611 in figure 1 and ¶ 37) and a display screen (element 4 in figure 1 and ¶ 35), 
wherein the backlight control unit circuit is configured to receive a brightness information gray value of each pixel area through the SPI communication interface (¶ 37); and 
the display screen is configured to display the adjusted final picture (¶s 35-37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Son according to the teachings of Mizuta, for the purpose of performing deeper black expression and brighter highlight expression (¶ 7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Son, in view of Mizuta, and further in view of Kamon.
•	Regarding claim 13, Son, in view of Mizuta, discloses everything claimed, as applied to claim 12.  Additionally, Son discloses where: 
the audio and video signal input port provides the audio and video input interface of a system (¶ 296), and 
¶s 260-262); and
when the image display is optimized and improved, the brightness and the chromaticity are transmitted to the image display processing module (¶s 260-262), 
the image display processing module transmits the improved image to the T-CON board (¶ 265), and 
a signal picture displayed by a driving screen image is displayed on the display screen (¶ 263).
However, Son, in view of Mizuta, fails to disclose the additional details of the image core analysis module.
	In the same field of endeavor, Kamon discloses where the image core analysis module: 
analyzes the image (¶s 79 and 100), 
acquires brightness information and color information of each pixel area of each frame of image to provide reference data for backlight and image display optimization (¶s 79 and 100), 
optimizes image display effect transition of previous frame and next frame by an algorithm according to a relationship between the frame and transmitting data (a brightness information gray value of each pixel area) to the backlight control unit circuit according to an algorithm and through the SPI communication interface when controlling the backlight (¶s 81, 82, 97, and 100-102).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Son, as modified by Mizuta, according to the teachings of Kamon, for the purpose of preventing an afterimage from appearing, an interpolation image broken due to a multiple rate drive from being visible, and a flicker from being visible due to black image insertion (¶ 15).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        01/05/2022